Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.921 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


  United States of America,
                                                           MEMORANDUM DECISION
         Plaintiff,                                            AND ORDER

  vs.                                                      Case No. 2:12-CR-00246-DAK

  Antonio Vela Avalos,                                         Judge Dale A. Kimball

         Defendant.


                                          INTRODUCTION

        This matter is before the court on Defendant’s Motion for Compassionate Release under

 the First Step Act, 18 U.S.C. § 3582(c)(1)(A). Defendant requests that the court grant

 compassionate release based on changes in the law regarding mandatory minimums, his

 rehabilitation, his health conditions, and the conditions he has faced while incarcerated during

 the COVID-19 pandemic. In his motion, Defendant requests an 18-month reduction in his

 sentence under the “extraordinary and compelling” framework articulated in United States v.

 Maumau, 993 F.3d 821, 831 (10th Cir 2021) (setting forth a three-part test that courts of this

 jurisdiction use in considering motions for compassionate release). Pursuant to General Order

 20-019, the United States filed an opposition to Defendant’s motion, and the United States

 Probation Office filed a recommendation that the court deny the motion. Defendant then filed a

 reply in support of his motion. The court considers the motion fully briefed and issues the

 following Memorandum Decision and Order.
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.922 Page 2 of 12




                                           BACKGROUND

        On April 29, 2012, Mr. Avalos and his two co-defendants were pulled over by Utah

 Highway Patrol. As the troopers investigated the stop, the trio fell under suspicion and the

 officers eventually searched the vehicle. During the search, the officers noticed that the screws

 connecting the sun visors to the roof were marred. Using a fiber-optic camera, one trooper

 examined the space between the roof and the headliner, discovering a vacuum-sealed package.

 Once the headliner was completely removed, three packages were discovered. These packages

 were field- and lab-tested; both tests were positive for methamphetamine. The three packages

 combined contained 1,086.6 grams (2.39 pounds) of methamphetamine.

        Based on this discovery, Mr. Avalos and his co-defendants were arrested. Mr. Avalos

 was in a difficult position due to his history of drug convictions. His prior convictions include

 four controlled substance violations, 1 felony possession of stolen property, and a misdemeanor

 DUI. At that time, if Mr. Avalos was convicted, he would have faced a mandatory life sentence

 if the government filed notice of those prior drug convictions. With the possibility of a life

 sentence, Mr. Avalos accepted a plea deal in which he admitted to a violation of 21 U.S.C. § 841

 in exchange for the government not seeking life.

        During sentencing, even though the government did not seek mandatory life, Mr. Avalos’

 past convictions marked him as a career offender. This status resulted in a suggested sentencing

 range of 262 to 327 months imprisonment. Despite the suggested range, the court sentenced Mr.




 1
  His prior drug convictions suggest that Mr. Avalos was involved in small-scale distribution.
 One conviction involved 13–14.5 grams of meth, another says a “small bag” of meth was
 uncovered but provides no weight, one describes “methamphetamine residue,” and the last
 provides no description. (Presentence Investigation Report, ECF No. 155-1 at pp. 9–13 (sealed).)
                                                  2
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.923 Page 3 of 12




 Avalos to 168 months—eight years shorter than the suggested guidelines. (Judgment, ECF No

 122.)

         At the time of his arrest, Mr. Avalos was 46 years old. Now, a 54-year-old man, Mr.

 Avalos suffers from fairly typical conditions like hypertension, hypothyroidism, and knee, back,

 and shoulder pain. Less typical, however, Mr. Avalos suffers from a condition stemming from

 his past intravenous drug use. (BOP Medical Records, ECF No. 150-1 (sealed).)

         While incarcerated, Mr. Avalos has been an exemplary inmate: he has not had any write-

 ups, has been stably employed, obtained his GED, taken additional coursework (including some

 college courses), and broken his addiction to methamphetamine. Additionally, Defendant

 complains that he has endured an unusually severe incarceration due to the COVID-19

 pandemic. Specifically, Defendant alleges, that he has had to go weeks without showering,

 experienced isolating lockdowns, had limited family contact, and had limited access to

 recreational and educational programs because FCI Lompoc has been especially hard-hit by the

 pandemic.

         As of the date of the United States Probation Office’s filing its recommendation,

 Defendant has served nine years, two months, and 24 days (approximately 65%) of his 168-

 month (14 year) sentence. With good conduct time, it is anticipated that Defendant would be

 eligible for home detention on October 2, 2023, and release on April 2, 2024. (First Step Act

 Relief Eligibility Report, ECF No. 155 at p. 3 (sealed).) Upon his release, Mr. Avalos has a

 family network awaiting him. Mr. Avalos allegedly: (1) plans to live with his younger brother;

 (2) has a job with health benefits lined up; (3) plans to attend NA meetings; (4) has a family

 connection to a drug rehabilitation center that can provide him counseling; and (5) has a “mentor

 and accountability partner who can keep him focused.” (Mot. for Compassionate Release, ECF



                                                  3
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.924 Page 4 of 12




 No. 149 at 11.) It is worth noting, Defendant has not supported any of these release plans with

 any documentation and the United States Probation Office has been unable to contact

 Defendant’s brother to verify these plans. (See First Step Act Eligibility Report, ECF No. 155 at

 ¶ 13.)

                                              DISCUSSION

          “Federal Courts are forbidden, as a general matter, to modify a term of imprisonment

 once it has been imposed, but th[at] rule of finality is subject to a few narrow exceptions.”

 Freeman v. United States, 564 U.S. 522, 526 (2011). One exception is contained in 18 U.S.C. §

 3582(c)(1). The First Step Act modified § 3582(c)(1)(A) to allow a federal prisoner to file a

 motion for compassionate release directly with the court after the defendant has exhausted

 administrative remedies with the Bureau of Prisons (“BOP”). United States v. Willis, 382 F.

 Supp. 3d 1185, 1187 (D.N.M. 2019). In this case, the United States does not dispute that

 Defendant meets the exhaustion requirement.

          Under § 3582(c)(1)(A), a court may reduce the term of imprisonment, after considering

 the factors set forth in section 3553(a) to the extent that they are applicable, if it finds that

 “extraordinary and compelling reasons warrant such a reduction; and . . . such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A)(i). Based on the plain language of this statute, the Tenth Circuit adopted a three-

 step test for granting a motion for reduction of sentence: “(1) the district finds that extraordinary

 and compelling reasons warrant such a reduction; (2) the district court finds that such a reduction

 is consistent with applicable policy statements issued by the Sentencing Commission; and (3) the

 district court considers the factors set forth in § 3553(a), to the extent that they are applicable.”

 Maumau, 993 F.3d at 831. The court will address each step in turn.



                                                     4
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.925 Page 5 of 12




             1. Extraordinary & Compelling Circumstances

         In applying the first part of § 3582(c)(1)(A)’s statutory test, the Tenth Circuit held that

 district courts

         have the authority to determine for themselves what constitutes ‘extraordinary and
         compelling reasons,’ but [] this authority is effectively circumscribed by the second
         part of the statutory test, i.e., the requirement that a district court find that a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission pursuant to §§ 994(a)(2)(C) and (t).

 Id. at 834. The Sentencing Commission has not issued a policy statement in response to the First

 Step Act’s provision allowing Defendants to bring a motion for sentencing reduction directly

 with the court and the policy statement applicable to motions brought by the BOP is not

 applicable to direct motions. Id. at 835–37. Therefore, the Sentencing Commission’s current

 policy statement does not “constrain district courts’ discretion to consider whether any reasons

 are extraordinary and compelling.” Id. at 837 (citation omitted).

         Although there currently appears to be little constraining district courts from reducing

 pre-First Step Act mandatory sentences, the Tenth Circuit has explained that the fact that a

 defendant is serving a pre-First Step Act sentence—in that case a mandatory life sentence—

 “cannot, standing alone, serve as the basis for a sentence reduction under § 3582(c)(1)(A)(i).”

 United States v. McGee, 992 F.3d 1035, 1048 (10th Cir. 2021). The court concluded “that it can

 only be the combination of such a sentence and a defendant’s unique circumstances that

 constitute ‘extraordinary and compelling reasons’ for purposes of § 3582(c)(1)(A)(i).” Id.

 Additionally, the Tenth Circuit repeated that district courts do not have “carte blanche to

 retroactively apply” changes in sentencing minimums in every situation. Maumau, 993 F.3d at



                                                   5
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.926 Page 6 of 12




 838 (Tymkovich, C.J., concurring). Indeed, “[c]ases in which [the] circumstances warrant a

 finding of ‘extraordinary and compelling reasons’ should be relatively rare.” Id.

        In this case, Defendant argues that his circumstances are extraordinary and compelling

 due to: (1) changes in the law regarding mandatory minimums; (2) his rehabilitation; (3) his

 health conditions; (4) the conditions he has faced while incarcerated during the COVID-19

 pandemic. The court will address each in turn and then determine whether Defendant’s

 circumstances, as a whole, are extraordinary and compelling.

        First, it is indisputable that there have been substantial changes to the law since

 Defendant accepted his plea deal. When Defendant was charged, he faced a potential mandatory

 life sentence under the then-existing mandatory minimums. Under the current law, Mr. Avalos

 would not face such a threat. Now, if a person has two qualifying prior convictions, that person

 would only face a 25-year minimum. Moreover, under the current law, Mr. Avalos’ prior

 convictions would not be considered qualifying prior offenses. Under the relevant statute, a

 felony drug offense sufficient to face the 25-year minimum must be a “serious drug felony.”

 Compare 21 U.S.C. § 841( b)(1)(A)(viii) (2021) (tying mandatory minimums to a “serious drug

 felony”) with 21 U.S.C. § 841 (b)(1)(A)(viii) (2012) (tying mandatory minimums to a “felony

 drug offense”); see also 21 U.S.C § 802 (44) (defining a “felony drug offense” as any offense

 that is “punishable” by more than one year imprisonment for a drug-related crime); 21 U.S.C. §

 802 (57) (defining “serious drug felony” as an instance where “the offender served a term of

 imprisonment of more than 12 months,” the offense was “within 15 years of the commencement

 of the instant offense,” and meets the requirements of 18 U.S.C. § 924(e)(2)). Furthermore, for a

 “serious drug felony” or “offense” to be sufficient for the mandatory minimum, it must be an




                                                  6
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.927 Page 7 of 12




 offense that carries “a maximum term of imprisonment of ten years or more.” 18 U.S.C. §

 924(e)(2)(A)(ii).

        In Mr. Avalos’ situation, none of his prior convictions would qualify. His prior

 convictions were for small possession or distribution offenses, punishable by, at most, four years.

 See Cal. Health & Safety Code § 11351 (2001); see also ECF No. 149-2 (attaching a copy of the

 California code). Thus, the evidence shows that Mr. Avalos—were he charged and sentenced

 today—would only face the mandatory minimum of five years for having more than five grams

 of methamphetamine. See 21 U.S.C. § (b)(1)(B)(vii).

        Second, Defendant argues that he has been rehabilitated over his nine years of

 incarceration, adding to his extraordinary and compelling circumstances. Most importantly and

 compelling, Mr. Avalos notes that the long time spent in custody has allowed him to overcome

 his addiction to methamphetamines. Such an addiction is very difficult to overcome and the court

 applauds his recovery. Additionally, Mr. Avalos has not had any write-ups while incarcerated,

 has been stably employed, and completed his GED and other educational courses. Again, these

 are commendable achievements. These accomplishments most certainly move the needle toward

 a finding of compelling and extraordinary circumstances.

        Third, Defendant argues that his health conditions and age support a finding of

 compelling and extraordinary circumstances. Mr. Avalos is now 54 years old and would be 57 if

 released on good time credit. He currently suffers from a handful of conditions that the court is

 unconvinced support a finding of extraordinary and compelling circumstances. For example,

 Defendant’s hypertension, hypothyroidism, and knee, back, and shoulder pain seem fairly

 routine and ordinary for a 54-year-old and there is no evidence these ailments have impacted his

 outlook or day-to-day activities. Defendant’s ailment related to prior intravenous drug use is



                                                  7
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.928 Page 8 of 12




 different. This disease is fairly uncommon and can lead to life-threatening and chronic health

 problems. The court is persuaded that Defendant’s ailment related to his intravenous drug use

 adds to a finding of extraordinary and compelling circumstances. This ailment alone, however,

 would not be sufficient for the court to make a finding of extraordinary and compelling

 circumstances.

        Fourth, Defendant argues that his experience of being incarcerated at FCI Lompoc “has

 been far more extreme” than other incarcerated inmates' experiences and that lends further

 support to a court’s finding of extraordinary and compelling circumstances. Specifically,

 Defendant alleges that he was

        [k]ept in [his] cell and cut off from the outside world to a degree usually only
        imposed as a punishment. Indeed, he was sometimes forced to go weeks without
        showering. But while Mr. Avalos has had to endure these restrictions that, while
        not intended to be so, have essentially functioned as additional punishment, he has
        not received any credit for doing so.

 (Mot. for Compassionate Release, ECF No. 149 at 10.) The court is unconvinced that this

 argument adds weight to a finding of extraordinary and compelling circumstances. Defendant’s

 plight, while certainly unfortunate, does not seem to fall into the type of circumstances that

 courts consider in motions for compassionate release. Defendant also did not cite any case law to

 support his argument that these circumstances while incarcerated during the pandemic are

 properly considered in this context. Additionally, Defendant provided no record or evidence that

 would help the court evaluate how severe Defendant’s incarceration has been as compared to his

 peers. Without such evidence or legal support, the court does not find this adds to Defendant’s

 assertion that his circumstances are extraordinary and compelling.

         Now that the court has evaluated each of Defendant’s claims, it must consider whether,

 as a whole, these circumstances satisfy the extraordinary and compelling standard. Candidly, the



                                                  8
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.929 Page 9 of 12




 court has struggled with this decision; it is a close call. Nevertheless, the court finds that the

 totality of Defendant’s circumstances are extraordinary and compelling for five reasons.

        First, it is indisputable that Defendant’s sentence—or threat of a sentence—would not be

 as severe today as it was when he was charged. Second, Defendant is now 54 years old and has

 spent the last nine years incarcerated—which is four years more than the mandatory minimum he

 would face were he sentenced today. Third, during those nine years of incarceration, Mr. Avalos

 has been a model inmate, obtaining his GED, never being disciplined, and maintaining stable

 employment. These are uncommon rehabilitative steps for an inmate to take, especially at his

 age. Fourth, Defendant’s recovery from his methamphetamine addiction strongly weighs in favor

 of the court's finding. Recovering from this addiction is extraordinary and compelling by any

 standard. Fifth and lastly, Defendant’s ailment caused by intravenous drug use further adds to the

 court's finding. As a 54-year-old, Defendant’s condition, although not now debilitating, can be

 serious and lead to declining health as he ages.

        While none of these five considerations alone are sufficient to warrant a reduction in

 sentence, the totality of Defendant’s circumstances persuades the court that it should grant his

 motion. Specifically, the court notes that “the ‘gross disparity’ between [] sentences [imposed]

 and the sentences Congress now believes to be an appropriate penalty for [a] defendant’s

 conduct,” “excellent institutional records,” “substantial steps toward rehabilitation,” and the

 length of time that a defendant has “already [] served” are all factors that courts have found to

 amount to extraordinary and compelling circumstances. See United States v. McCoy, 981 F.3d

 271, 285–86 (4th Cir. 2020); see also McGee, 992 F.3d at 1046–47 (citing McCoy favorably). As

 noted, all these factors are present here plus Defendant’s health condition. Accordingly, the court

 finds Defendant has demonstrated extraordinary and compelling circumstances.



                                                    9
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.930 Page 10 of 12




               2. Sentencing Commission’s Applicable Policy Statements

           Since the court has found that Defendant’s circumstances are extraordinary and

  compelling it must make explicit findings regarding the applicable guidelines. See McGee, 992

  F.3d at 1043 (noting that “when a district court grants a motion for compassionate release, it

  must of course address all three steps.” (citation omitted)). In addressing the second step, the

  Tenth Circuit has found that the “sentencing Commission’s existing policy statement is

  applicable only to motions for sentence reduction filed by the Direct of the [Bureau of Prisons],

  and not to motions filed directly by defendants.” Id. at 1050. Since the Defendant filed his

  motion, the court is not constrained by the Sentencing Guideline’s policy statements.

  Accordingly, the second step is satisfied because there are no applicable policy statements. See

  Id.

               3. Section 3553(a) Factors

           In the third, required step in motions for compassionate release, the court must

  “consider[] the factors set forth in § 3553(a), to the extent that they are applicable.” Maumau,

  993 F.3d at 831. The court considers the following section 3553(a) factors to be relevant here:

        (1) the nature and circumstances of the offense and the history and characteristics of
            the defendant;
        (2) the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;
            (C) to protect the public from further crimes of the defendant; and
            (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
                                                  ***
        (6) the need to avoid unwarranted sentence disparities among defendants with similar
            records who have been found guilty of similar conduct; and

                                                     10
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.931 Page 11 of 12




  18 U.S.C.A. §§ 3553(a)(1)–(2), (6). Here, Defendant is only requesting an 18-month reduction in

  his sentence. Thus, the court considers only whether an 18-month reduction is consistent with

  these factors. The court is persuaded that reducing Defendant’s sentence by 18 months is

  appropriate under section 3553(a).

         First, the court is persuaded that 150 months is more than enough to reflect the

  seriousness of Defendant’s offense, promote respect for the law, and provide punishment. This is

  evidenced by the fact that Defendant would now only face a mandatory minimum of five years

  were he sentenced today and by Defendant’s substantial rehabilitation. Second, the court finds

  that reducing Defendant’s sentence by only 18 months does not undermine any deterrent effect

  that 150 months imprisonment would have. It is hard to imagine that an additional 18 months

  after spending 150 months in prison would add any deterrent effect. Third, given Defendant’s

  history, there is no evidence that he was a violent offender that now poses a threat to the

  community. Defendant’s past crimes were all seemingly related to his addiction to

  methamphetamines. Now that he has kicked that addiction, the court is persuaded he is not a

  threat to the community. Fourth, there is no further need for Defendant to be incarcerated for

  correctional treatment, educational or vocational training, or medical care. Indeed, Defendant has

  already completed a substantial amount of these courses available to him. Fifth, and lastly, there

  is no sentencing disparity. Defendant received a comparable sentence to his similarly-involved

  co-defendant. (ECF No. 89 (sentencing one co-defendant to 180 months’ imprisonment); ECF

  No. 129 (sentencing the other co-defendant to 12 months probation).) Defendant’s sentence was

  already one year shorter than his co-defendant and Defendant demonstrated that his

  circumstances are extraordinary and compelling. Thus, to deny Defendant’s motion because one




                                                   11
Case 2:12-cr-00246-DAK-DBP Document 157 Filed 08/16/21 PageID.932 Page 12 of 12




  of his co-defendants would have a longer sentence strikes the court as unjust given Defendant’s

  progress and circumstances.

         For the foregoing reasons, the court finds that an 18-month reduction in Defendant’s

  sentence is consistent with the section 3553(a) factors.

                                             CONCLUSION

         For the foregoing reasons, the court GRANTS Defendants Motion for Compassionate

  Release. (Mot. for Compassionate Release, ECF No. 149.) Defendant has demonstrated that his

  circumstances are extraordinary and compelling and consistent with the section 3553(a) factors.

  Accordingly, the court reduces Defendant’s sentence by 18 months.

         DATED this 16th day of August, 2021.

                                                BY THE COURT:



                                                DALE A. KIMBALL
                                                United States District Judge




                                                  12
